Citation Nr: 1025458	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-06 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from February 1976 to June 1999.  Sadly, the Veteran died in 
January 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran appeared at a Travel Board Hearing in March 2010.  A 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that her deceased husband, who was a 23-
year Veteran of the U.S. Air Force, died as a result of a 
condition which was incurred during his lengthy period of 
honorable service.  More development is required on the issue 
before a final adjudication can be made.  

The Veteran died in January 2008 at the age of 51.  His death 
certificate lists old and recent myocardial infarction (MI) as 
the immediate cause of death, with right coronary occlusion as an 
underlying cause which gave rise to the immediate cause of death.  
Additionally, arteriosclerosis and pulmonary emphysema were 
conditions noted to contribute to death, but were not noted to 
result in the immediate and/or underlying cause of death.  

The Veteran was, during his lifetime, in receipt of compensation 
for gastroesophageal reflux disease (GERD), degenerative disc 
disease, psoriatic arthritis in the feet, and tinea pedis.  

The appellant contends that the Veteran's service-connected GERD 
was sufficient enough to mask symptoms of angina pectoralis, and 
that the Veteran experienced chest discomfort while in service.  
Moreover, she contends that he was diagnosed as having 
hypertension either in service, or in a very short period after 
his retirement from active duty, and that this condition 
contributed to his death.  Although the Veteran's death 
certificate does not indicate that hypertension either caused or 
materially contributed to death, as it is a vascular disease, the 
appellant contends that such a relationship did exist.  

The post-service medical records indicate that the Veteran was 
first diagnosed as having hypertension in July 2000, and that he 
was placed on Atenolol at that time.  This is just outside of the 
first post-service year, as the Veteran retired from service in 
June 1999.  In service, it is not readily apparent that the 
Veteran was prescribed Atenolol; however, the appellant has 
provided a documentation of medications prescribed in the last 
few years of service and into retirement.  In this documentation, 
it is apparent that Atenolol was prescribed at some point prior 
to July 2000 (as it is the earliest entry on the document); 
however, the entry for the prescription is not dated.  

The Board notes that there was clearly some manifestation of 
hypertension at a time very close to the Veteran's separation 
from service.  As hypertension is potentially a risk factor for 
cardiovascular disease, it is necessary for a VA examiner to 
opine as to whether it is at least as likely as not that the 
noted hypertension in July 2000 (13 months after discharge) began 
in service or within the first post-service year, and if so, if 
this hypertension had any affect in the ultimate cause of the 
Veteran's death.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Additionally, the examiner should note the appellant's 
contentions regarding service-connected GERD, and if that 
condition might have masked symptoms of angina pectoralis, or 
some other cardiac abnormality.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully satisfied.

2.  Provide the Veteran's claims file to a VA 
cardiologist for the purposes of determining 
if the Veteran's cause of death had origins 
in his lengthy period of active service.  The 
examiner is asked to note the diagnosis of 
hypertension within 13 months of separation, 
and state whether it is at least as likely as 
not (50 percent probability or greater) that 
this disorder had causal origins in service.  
If hypertension is found to have started in 
service, the examiner should then opine as to 
whether it is at least as likely as not that 
this vascular condition played any role in 
the cause of the Veteran's death.  
Furthermore, the cardiologist should note 
that arteriosclerosis is listed on the death 
certificate as a contributing factor to the 
Veteran's death.  The examiner should explain 
the developmental timeframe for this chronic 
disease, and should note whether it is at 
least as likely as not that this condition 
developed in the Veteran's 23-year period of 
active service.  Lastly, the examiner should 
note the Veteran's service-connected GERD, 
and should opine as to whether it is at least 
as likely as not that this condition (noted 
in service) potentially masked symptoms of  
angina pectoralis, which in turn developed 
into the fatal cardiovascular disease.  A 
detailed rationale should accompany any 
conclusions reached, and should be associated 
with the examination report.  

3.  After conducting the indicated 
development, readjudicate the Veteran's 
claims.  If the claim remains denied, issue 
an appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


